Paterson, J., concurring.
I concur. It is clear that the plaintiffs did not rely upon any statement as to the number of cubic yards which would be required in the construction of the levee. The contract itself shows that the dimensions of the levee were subject to the direction of the engineer. It provides: “The levee will be formed in layers of such uniform depth, and the materials disposed of and distributed in such manner, as the engineer may direct.....The levee is to be built six feet wide on top, unless otherwise directed, with slopes of four horizontal to one vertical on the inside.”
The other subject is well disposed of by Mr. Justice Works in holding that, so far as the quality of the material was concerned, it is clear that the plaintiff cannot complain. The complaint charges that the defendant represented to plaintiffs that it had made a careful investigation, and fully informed itself of the character of said material; that this representation was made with the intent to induce plaintiffs to enter into the contract, and that they were induced by the representations to abstain from examining the premises. Under these circumstances, I think the plaintiffs would have had a cause of action against the defendants if they had stopped work and rescinded the contract promptly when they found the material was different in kind from that which *9•was represented. This they did not do, and they must he held to have been willing to excavate the kind of material they found in a greater quantity than the defendant had represented to bé necessary. Having continued on, it must be conclusively presumed that they did so at their own risk.